Citation Nr: 0909415	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-11 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD) for the period prior to May 9, 2006. 

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected PTSD for the period beginning May 9, 
2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the Veteran seems to raise claims for 
total disability due to individual unemployability and for 
secondary service connection for sexual dysfunction in April 
2006.  It is not clear that this is his intent.  If he 
desires to raise such claims, he should do so with 
specificity at the TO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA examination dated May 2006, the Veteran reported 
that he underwent individual psychotherapy with "a man in 
San Angelo when the man had to retire due to a physical 
problem" and that he planned to seek additional therapy.  
The claims file does not contain any individual psychotherapy 
records other than a single diagnostic interview note dated 
June 16, 2005 from a psychologist at the West Texas HCS Big 
Spring VA facility.  Also, in a statement dated July 2005, 
the Veteran stated that his initial appointment with Dr. 
Mays, the psychiatric nurse practitioner who managed his 
medications for PTSD and depression, took place at the San 
Angelo VA Clinic on May 17, 2005.  He stated that he had two 
follow up appointments at the Big Spring VA Hospital between 
May 17, 2005 and July 14, 2005.  The first note from Dr. Mays 
in the claims file is dated July 18, 2005 and is clearly 
denoted as a follow up appointment for an established 
patient.  The only Big Spring treatment record dated prior to 
July 17, 2005 is the diagnostic interview note referenced 
above.  Therefore, it appears that additional records 
pertaining to the Veteran's diagnosis and treatment for PTSD 
and depression may exist.  There is no documentation in the 
claims file indicating that any attempt was made to obtain 
these records.  See, e.g. Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA treatment records are in constructive 
possession of the Secretary, and must be considered if the 
material could be determinative of the claim).  

The Board notes that VA regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a federal department or agency, such as a VA medical 
facility.  VA will end such efforts only if it concludes that 
the records sought do not exist, or that further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all psychiatric treatment.  Based on the 
response, the RO/AMC should undertake all 
necessary action to obtain copies of all 
clinical records from any identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claim.  VA 
records should be obtained.  The RO 
should obtain all records from the San 
Angelo VA Clinic and the Big Spring VA 
Hospital for the period prior to July 17, 
2005 as well as all psychotherapy records 
from the San Angelo VA Clinic.  If 
records are not located, the claims 
folder should document the efforts made 
to obtain the records.

2.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the records 
obtained contain significantly different 
findings than are otherwise on file, 
consideration should be given to whether 
there is a need for a new examination.  
If the determination remains unfavorable 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC) and given an 
opportunity to respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




